CONFIDENTIAL-SPECIAL HANDLING    LOGO [g17784logo_only.jpg]

May 11, 2007

Exhibit 10.76

Mr. Steven J. Bandrowczak

28 Darbrook Road

Westport, Connecticut

USA 06880

Dear Steven,

I am delighted to offer you the position of Chief Information Officer of Nortel
Networks Corporation (NNC) and Nortel Networks Limited (NNL), reporting to me
with a starting date no later than June 25, 2007. As you are aware, while this
position is located at our facility in Raleigh, North Carolina, it is agreed
that for a period not to exceed 24 months from the date that you commence
employment, your office will be at the Nortel offices located in Valhalla, New
York, so long as such arrangements are satisfactory to Nortel.

This employment offer is subject to the approval of the Compensation and Human
Resources Committee, and your appointment by the Boards of Directors of NNC and
NNL as Chief Information Officer. NNC and/or, NNL and/or, where applicable, any
subsidiary thereof, are collectively referred to herein as Nortel.

The initial key responsibilities and focus of this position have been discussed
and communicated to you. Our hope is to significantly leverage both your
considerable commercial experience, in addition to your extensive capabilities
in information technology leadership and management. As we have come to know
more about you, we believe and anticipate that there are several areas in which
you may be able to make a significant contribution that will be both challenging
and impactful. These would include not only the basic back office internal and
infrastructural issues, but also market and customer focused challenges that
will involve you working in proactive collaboration with both our product line
and sales organization. We look forward to you playing a key role in this area,
and should you have any further questions, I would be pleased to discuss them
with you.

The terms of this offer are as follows:

Salary

Your base salary will be USD$425,000 calculated on a per annum basis and will be
paid to you bi-weekly. Generally, salaries are reviewed on an annual basis,
typically in the first fiscal quarter, in accordance with the various evaluation
processes and market-driven guidelines.

 

Dennis Carey

Executive Vice President, Corporate Operations

Nortel

195 The West Mall, Toronto, ON M9C 5K1 T 905-863-1109 dennis@nortel.com



--------------------------------------------------------------------------------

Incentive Award

You will be eligible to participate, upon your commencement of employment in the
Nortel Networks Limited Annual Incentive Plan (“Incentive Plan”) pursuant to its
terms and conditions, with a projected target award of 80% of your base salary.
Your participation in the Incentive Plan for 2007 will be on a pro-rata basis in
accordance with the terms of the Incentive Plan.

Special Bonus

Upon acceptance of this employment offer, and conditioned upon your commencement
of employment and continued employment, you will receive a special bonus of
US$700,000 to be paid as follows: (i) US$200,000 within 30 days following
commencement of your employment, (ii) US$500,000 to be paid within 30 days
following the one year anniversary of the commencement of your employment. If
you resign from Nortel within 24 months from the commencement of your
employment, you agree to re-pay Nortel the sum of US$250,000 within 10 days of
resignation.

Long Term Incentives

The following recommendations are conditioned upon your acceptance of this
offer, commencement of employment and continued employment. Upon your
acceptance, we intend to put forth these recommendations for approval at the
next available award date, as determined by Nortel in its sole discretion.

New Hire Long Term Incentive Award

Restricted Stock Units:

We intend to recommend for approval a new hire, one-time award of 12,000
restricted stock units, subject to the terms and conditions of the Nortel 2005
Stock Incentive Plan (“SIP”) and Nortel’s policies and procedures at the time of
award.

2007 Long Term Incentive Program

Restricted Stock Units:

We intend to recommend for approval an award of 11,800 restricted stock units as
part of your 2007 long term incentives, under and subject to the terms and
conditions of the SIP and Nortel’s policies and procedures at the time of award.
Under the terms of the SIP, both the new hire and 2007 long term incentive
restricted stock units shall vest as to 33% on each anniversary of the effective
date of the award, with 100% of such restricted stock units vested on the date
that is three years from the effective date of the award.

Generally, two weeks after an award of restricted stock units is approved and
processed, the instrument of grant for the restricted stock units will be
provided to you for electronic acceptance. A summary of the grant details can be
viewed on-line via WebStock, the Nortel intranet connection provides this
capability along with a number of other tools and information. For further
details, visit WebStock at
https://webstock.us.nortel.com:49701/webstock/docs/default.html. Webstock will
be available to you upon commencement of your employment.

 

Dennis Carey

Executive Vice President, Corporate Operations

Nortel

195 The West Mall, Toronto, ON M9C 5K1 T 905-863-1109 dennis@nortel.com



--------------------------------------------------------------------------------

Performance Based Stock Units:

We intend to recommend for approval an award of 11,800 performance based stock
units as part of your 2007 long term incentives, under and subject to the terms
and conditions of the SIP and Nortel’s policies and procedures at the time of
award. The performance period for the 2007 PSU award is January 1, 2007 to
December 31, 2009. At the end of the three year performance period, payout is
based on corporate performance, as measured by relative total shareholder return
in accordance with the 2007 long term incentive program under the SIP.

An Instrument of Award for the PSUs, which evidencea the terms and conditions of
the award covered by the grant, will be made available to you after the award is
approved. Further details will be mailed to you from the Global Equity Awards
department.

Recoupment of Incentive Based Compensation

It is not anticipated in the normal course of events that you will have to repay
Nortel for any incentive based compensation payments received during your
employment tenure with Nortel. However, if your employment is terminated for
intentional misconduct, or you engage in any intentional misconduct, which
contributes, directly or indirectly, to an error in financial information that
materially affects the value of any incentive compensation realized by you,
Nortel may recoup the full amount of incentive compensation payments, including
all sales and incentive compensation, equity-based compensation, discretionary
bonus payments and any matching pension plan payments made by Nortel, as an
advance against damages in respect of any losses incurred or as a result of or
in connection with such intentional misconduct, whether or not proceedings are
issued by the Company. For further information please refer to Nortel’s
Compensation and Human Resources Committee Policy Regarding Recoupment of
Incentive Compensation.

Special Contingent Payment

In the event that a demand is made to you concerning your repayment of the
USD$600,000 signing bonus, or any part thereof, provided to you by your employer
as of the date of this offer of employment letter, as a result of your
acceptance of this offer of employment and commencement of employment in
accordance with the terms of this letter, Nortel, shall conditioned upon you
(i) providing Nortel all information (as determined and requested by Nortel)
concerning such demand for repayment (including but not limited to all written
documents/letters/plan(s)/letters and or other communications to and from you
concerning such signing bonus and the demand for repayment of such signing
bonus) that evidences, pertains to or involves any such demand to you for such
repayment and (ii) acting in good faith to provide requested information to
Nortel and in general, acting in good faith to seek resolution of such demand;
then Nortel will review such information, and within its sole discretion
determine whether it will reimburse you for any portion or all of the requested
repayment amount, less applicable withholding taxes.

 

Dennis Carey

Executive Vice President, Corporate Operations

Nortel

195 The West Mall, Toronto, ON M9C 5K1 T 905-863-1109 dennis@nortel.com



--------------------------------------------------------------------------------

Further, if during the first twenty-four 24 months following the commencement of
your employment at Nortel, your employment is terminated for conduct that makes
you ineligible for severance benefits under an applicable plan; then you agree
to pay Nortel, at the time you cease employment, the entire amount of the
special contingent payment that Nortel has paid to you. Furthermore, if you
voluntarily terminate your employment during the first 24 months of service with
Nortel, you agree to pay Nortel when you leave, the special contingent payment
provided by Nortel, reduced by  1/24 for each full calendar month of service
with Nortel.

Benefits

As an employee of Nortel Networks Inc. you will be eligible to participate in
employee benefit plans in accordance with the terms of those plans upon your
commencement of employment. This currently includes medical, dental, vision,
short-term disability, long-term disability, business travel insurance,
accidental death and dismemberment, and life insurance coverage. A Benefits
Summary is included with this offer. You will also be eligible for four weeks of
vacation per annum upon your commencement of employment. Vacation is accrued
monthly at the rate of 1.67 days per month of employment.

We periodically review benefit plans, as well as compensation programs, and make
modifications, including enhancements and reductions, as we deem appropriate.

Following your signature below, please provide your social security number and
date of birth. This information will facilitate your enrollment in payroll and
benefit programs.

Capital Accumulation and Retirement Programs

You will be offered the choice between two Capital Accumulation and Retirement
Programs: the Balanced Program or the Investor Program. Details of these
programs, including changes effective January 1, 2008, have been included for
your reference. All of our retirement programs are periodically reviewed and
changes may result to the programs as currently described.

Reporting Insider

You will be designated a Reporting Insider under applicable Canadian securities
legislation and a Section 16 Officer under applicable United States securities
legislation with respect to trades of securities of Nortel. Further details will
be sent to you directly by our Corporate Law group following your acceptance of
this offer.

Share Ownership Guidelines

As a senior executive you will be expected under the Share Ownership Guidelines
to own common shares of NNC equivalent to 300% of your base salary within five
years from the date you commence employment. We strongly believe that it is
important for senior executives to have this commitment. As a result, we review
progress against these guidelines on a regular basis.

 

Dennis Carey

Executive Vice President, Corporate Operations

Nortel

195 The West Mall, Toronto, ON M9C 5K1 T 905-863-1109 dennis@nortel.com



--------------------------------------------------------------------------------

Tax Conflict Review for Board Appointed Officers

As a board appointed officer, you are required to participate in Nortel’s
Executive Tax Conflict Review Program. Under the terms of this program, your
personal income tax return will be prepared and/or reviewed by our designated
tax provider.

Relocation

Your acceptance of this offer requires as provided earlier, that within 24
months of your commencing employment with Nortel, your primary office and work
location will be in Raleigh, North Carolina. Also as stated earlier, prior to
your relocation to the Raleigh, North Carolina area your office will be located
at the Nortel location at 100 Summit Lake, Suite 200, Valhalla, New York,
provided such arrangements remain satisfactory to Nortel.

It is not anticipated in the normal course of events that you will have to repay
Nortel for relocation expenses that it incurs under the Relocation Program.
However, if during the first twelve months following the completion of your
relocation to Raleigh, North Carolina, or during your relocation to Raleigh,
North Carolina prior to its completion, your employment is terminated for
conduct that makes you ineligible for severance benefits under an applicable
plan then you agree to pay Nortel, at the time you cease employment, the entire
cost of the relocation assistance provided by Nortel. Furthermore, if you
voluntarily terminate your employment during the first twelve months of service
with Nortel, you agree to pay Nortel when you leave Nortel, the relocation
assistance provided by Nortel, reduced by  1/12 for each full calendar month of
service with Nortel.

Further details of the benefits you will receive under the Relocation Plan will
be confirmed in a separate letter.

Change in Control

Subject to the approval of the Compensation and Human Resources Committee of the
Boards of Directors of NNC and NNL, you will be eligible to participate in the
Nortel Networks Corporation Executive Retention and Termination Plan (“ERTP”) as
a Tier 2 Executive. The ERTP provides certain payments in the event that your
employment is terminated for a qualifying reason under the ERTP within 24 months
following a change in control (as defined in the ERTP). You would be eligible
for the benefits described for Tier 2 Executive under the terms and conditions
of the ERTP. A copy of the ERTP is enclosed. Ongoing participation in the ERTP
will continue as a function of your role and responsibilities. The number of
executives who participate in the ERTP is very limited.

Employment Relationship

Your employment relationship is that of employment at will and therefore such
relationship is terminable at the will of either party and there is no
employment agreement for a year or any other specified term.

At the commencement of your employment, there will be a number of documents for
you to complete, including our standard Employee Agreement as well as an
Agreement Related to

 

Dennis Carey

Executive Vice President, Corporate Operations

Nortel

195 The West Mall, Toronto, ON M9C 5K1 T 905-863-1109 dennis@nortel.com



--------------------------------------------------------------------------------

Intellectual Property and Confidentiality/Conflict of Interests. Also, the
employment offer is contingent upon you providing certain legally required
documentation such as those required under the Immigration Reform and Control
Act of 1986, as well as the completion of background and reference checks to
Nortel’s satisfaction.

By your acceptance of this offer, you acknowledge that you have
made Nortel aware of any fiduciary duties or restrictive agreements that may
exist as a result of any former employment relationship. You are reminded of
your continued obligations, if any, to any former employers with respect to
confidential or proprietary information. In addition, by you signing this offer
letter, you authorize Nortel to deduct from any monies it may owe you in the
future, including, without limitation, salary, vacation pay, expense
reimbursements, to the extent permitted by applicable law, and credit such
amounts toward the repayment of any monetary amount(s) that you may owe Nortel
pursuant to the provisions of this offer letter. Finally, you understand and
acknowledge that you will not bring with you to Nortel, disclose to Nortel or
use in the performance of your duties at Nortel, any confidential or proprietary
information of a former employer which is not generally and lawfully available
to the public.

I look forward to you joining Nortel and believe you will find your new position
to be a challenging and rewarding experience.

If you are in accord and in agreement with the terms of this employment offer,
please indicate your acceptance by signing and returning one copy of this offer
letter to Ms. Leila Wong, Director, Executive and Equity Compensation, at 195
The West Mall, Toronto, Ontario, within one week of your receipt of this offer
letter and retain the other for your files. If Ms. Wong does not receive your
acceptance within that time period, this offer of employment will be withdrawn

Sincerely,

 

/s/ Dennis Carey

Dennis Carey Executive Vice President, Corporate Operations

 

Accepted this 10 day of May, 2007      Signature:   

/s/ Steven Bandrowczak

Confirmed Start date:                           Date of Birth:    x/x/xx

Social Security #: xxx-xx-xxxx

 

Dennis Carey

Executive Vice President, Corporate Operations

Nortel

195 The West Mall, Toronto, ON M9C 5K1 T 905-863-1109 dennis@nortel.com